Citation Nr: 0925175	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  00-18 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Louis A. de Mier-Le Blanc, 
Esq.



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  The Board 
remanded this claim in October 2005 and October 2006.


FINDING OF FACT

The Veteran's service connected disabilities render him 
unable to secure or follow substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.16(a) 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims that he is rendered unemployable because 
of the cumulative effects of his service-connected 
disabilities.  He may be awarded a TDIU upon a showing that 
he is unable to secure or follow a substantially gainful 
occupation due solely to impairment resulting from his 
service-connected disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given 
to the Veteran's level of education, special training, and 
previous work experience in arriving at a conclusion, but not 
to his age or the impairment caused by any nonservice-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

In this case, the Veteran is service-connected for dysthymia, 
rated as 50 percent disabling; diabetes mellitus, rated as 20 
percent disabling; residuals of shell fragment wound to the 
left leg, rated as 10 percent disabling; bilateral 
sensorineural hearing loss, rated as 10 percent disabling; 
tinnitus, rated as 10 percent disabling; and erectile 
dysfunction, rated as noncompensable.  The Veteran also 
receives special monthly compensation under 38 U.S.C.A. 
§ 1114(k) on account of loss of use of a creative organ.  He 
holds a combined 70 percent service-connected disability 
rating effective August 4, 2000.

The Veteran filed his TDIU claim in February 2002.  As he has 
one service-connected disability ratable at 40 percent or 
more, and sufficient additional disability to produce a 
combined 70 percent rating since the filing of the claim, the 
Veteran is eligible for consideration of a TDIU rating under 
38 C.F.R. § 4.16(a).

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the 
United States Court of Appeals for Veterans Claims (Court) 
discussed the meaning of "substantially gainful 
employment."  In this context, it noted the following 
standard announced by the United States Federal Court of 
Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th 
Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there 
is an inability to engage in substantial gainful 
activity.  The question must be looked at in a 
practical manner, and mere theoretical ability to 
engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is 
whether a particular job is realistically within 
the physical and mental capabilities of the 
claimant.

However, in order to be granted TDIU, the Veteran's service-
connected disabilities, alone, must be sufficiently severe to 
produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).

Historically, the Veteran worked as a government auditor for 
more than 25 years before retiring in December 1998.  He has 
not worked since.  He reports that he retired early, 
resulting in a reduced pension benefit, due to his service-
connected nervous disorder.  He has been awarded disability 
benefits from the Social Security Administration, which 
essentially found that the Veteran has been disabled since 
1998 due to severe impairment resulting from a mental 
disorder variously diagnosed as schizophrenic, delusional 
(paranoid) schizoaffective, and other psychotic disorders.

Evidence supporting this claim includes a March 2007 opinion 
from a VA audiologist which stated that, based upon the 
Veteran's current hearing status, it is most likely that the 
Veteran is unable to obtain or maintain substantially gainful 
employment solely as a result of the combination of service-
connected disabilities, to include bilateral hearing loss.  
It was noted that the Veteran has severe hearing impairment 
in the left ear, and has to depend on hearing from the right 
ear.  With background noise, the Veteran has significant 
problems following a conversation.  Additionally, the Veteran 
also has difficulties answering the telephone, dealing with 
the public, and participating in meetings.  The audiologist 
did not specifically discuss the employment impairment caused 
by service-connected for tinnitus 

However, additional VA Compensation and Pension (C&P) 
examinations in March 2007 found that the Veteran's service-
connected dysthymia, diabetes mellitus, and residuals of 
shell fragment wound to the left leg, when considered alone, 
did not render him unable to secure or follow substantially 
gainful employment.  These examiners did not specifically 
address the cumulative effects of all of the Veteran's 
service-connected disabilities.

On review of the record, the Board finds a substantial 
conflict of medical opinion regarding the nature and severity 
of the Veteran's service-connected mental disorder.  In cases 
where there are conflicting statements or opinions from 
medical professionals, it is within the Board's province to 
weigh the probative value of those opinions.  In Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993), the Court stated:

The probative value of medical opinion evidence 
is based on the medical expert's personal 
examination of the patient, the physician's 
knowledge and skill in analyzing the data, and 
the medical conclusion that the physician 
reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be 
attached to these opinions [are] within the 
province of the adjudicators; . . .

So long as the Board provides an adequate reason or basis for 
doing so, the Board does not err by favoring one competent 
medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995). 

The VA benefits system does not favor the opinion of a VA 
examiner over a private examiner, or vice versa.  See 
38 U.S.C.A. § 5125; White v. Principi, 243 F.3d 1378, 1381 
(Fed. Cir. 2001) (declining to adopt the treating physician 
rule for adjudicating VA benefits).  Regardless of the 
source, an examination report must minimally meet the 
requirement of being sufficiently complete to be adequate for 
the purpose of adjudicating the claim.  See 38 U.S.C.A. 
§ 5125; 38 C.F.R. § 4.2.

The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

A medical examiner's review of the claims folder may heighten 
the probative value of an opinion, as the claims folder 
generally contains all documents associated with a veteran's 
disability claim, including not only medical examination 
reports and service medical records (SMRs), but also 
correspondence, raw medical data, financial information, RO 
rating decisions, Notices of Disagreement, materials 
pertaining to claims for conditions not currently at issue 
and Board decisions disposing of earlier claims.  See Nieves-
Rodriguez v. Peake, 22 Vet App 295 (2008).

However, an examiner's review of the claims folder is not 
required in each case.  See Snuffer v. Gobber, 10 Vet. App. 
400, 403-04 (1997) (review of claims file not required where 
it would not change the objective and dispositive findings 
made during a medical examination); see also D'Aries v. 
Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not 
necessary for a VA medical examiner to specify review of the 
claims folder where it is clear from the report that the 
examiner has done so and is familiar with the claimant's 
extensive medical history).

A significant factor to be considered for any opinion is 
based on an accurate factual predicate, regardless of whether 
the information supporting the opinion is obtained by review 
of medical records or lay reports of injury, symptoms and/or 
treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. 
Cir. 2000) (examiner opinion based on accurate lay history 
deemed competent medical evidence in support of the claim); 
Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding 
that a medical opinion cannot be disregarded solely on the 
rationale that the medical opinion was based on history given 
by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) 
(holding that the Board may reject a medical opinion based on 
an inaccurate factual basis).

Although formal rules of evidence do not apply in the VA 
benefits system, the Court has indicated that recourse to the 
Federal Rules of Evidence may be appropriate if it assists in 
the articulation of the reasons for the adjudicator's 
decision.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  
Within the VA benefits system, VA medical examiners and 
private physicians offering medical opinions in veterans' 
benefits cases are essentially considered expert witnesses.  
See Nieves-Rodriguez, 22 Vet App 295 (2008).

In Nieves-Rodriguez, the Court indicated that the Federal 
Rules of Evidence for evaluating expert medical opinion 
before U.S. district courts, Fed.R.Evid. 702, are important, 
guiding factors to be used by VA adjudicators in evaluating 
the probative value of a medical opinion.  The factors 
identified in Fed.R.Evid 702 are as follows:

(1) The testimony is based upon sufficient facts 
or data; 
(2) the testimony is the product of reliable 
principles and methods; and 
(3) the expert witness has applied the principles 
and methods reliably to the facts of the case.

In resolving this conflict of opinion, the Board observes 
that the Veteran's medical records reflect several different 
psychiatric diagnoses.  VA may only pay compensation 
attributable to the effects of service-connected disability.  
38 U.S.C.A. §§ 1110, 1155.  However, when it is not possible 
to separate the effects of the service-connected condition 
from a nonservice-connected condition, 38 C.F.R. § 3.102 
requires that reasonable doubt on any issue be resolved in 
the veteran's favor, and that such signs and symptoms be 
attributed to the service-connected condition.  Mittleider v. 
West, 11 Vet. App. 181 (1998).

The Veteran was wounded in combat, having been awarded the 
Purple Heart.  The Veteran was initially diagnosed with 
anxiety reaction with depressive features on VA examination 
in August 1969.  VA examinations in September 1972 and 
October 1973 diagnosed anxiety neurosis with depressive 
features.  A Board psychiatric adviser opinion in 1976, which 
noted the Veteran's combat history and symptoms of anxiety, 
depression and nightmares related to war scenes in Vietnam, 
concluded that there was a reasonable basis for awarding the 
Veteran service connection for a "psychoneurosis."

Over the years since his discharge from service, the Veteran 
has been variously diagnosed with anxiety neurosis with 
depression and paranoid features, anxiety neurosis in a 
paranoid personality, depressive neurosis, dysthymia, 
undifferentiated schizophrenia, and posttraumatic stress 
disorder (PTSD).  

VA C&P examination reports in August 1976 and September 1979 
described the Veteran's service-connected depressive neurosis 
as being moderately severe to severe in degree, which 
provided the basis for a 50 percent rating.

Clinical records from the Veteran's VA fee-based treating 
psychiatrist reflect varying degrees of the Veteran's 
psychiatric symptoms since 1998, based primarily on a 
diagnosis of undifferentiated schizophrenia although a PTSD 
diagnosis is also offered.  In November 1998, which 
correlates to the time period of the Veteran's early 
retirement, the Veteran was noted to have an exacerbation of 
emotional distress manifested by symptoms of nervousness, 
insomnia, agitation, instability, tenseness, 
apprehensiveness, feelings of impotence, poor self-image, and 
easy crying.  His prognosis at that time was described as 
"[v]ery poor."  Thereafter, the Veteran was noted to have 
additional symptoms of memory blocking, depressed mood, 
irritability, lack of motivation, sleep difficulty, labile 
mood, hostility, and poor insight and judgment.

A prominent feature of the Veteran's psychiatric disability 
was a negative attitude, poor stress tolerance and tendency 
to socially isolate himself, even from family members.  The 
VA fee-based examiner frequently described the Veteran as 
psychiatrically "dysfunctional."  In July 2003, this VA 
fee-basis psychiatrist provided opinion that the Veteran was 
dysfunctional and unable to work primarily due to emotional 
instability.

An undated psychiatric certification from the Veteran's fee-
based psychiatrist (which appears to have been submitted to 
the Social Security Administration) noted the Veteran's 
history of psychiatric diagnoses such as undifferentiated 
schizophrenia, paranoid schizophrenia, schizoaffective 
disorder depressive type, PTSD, acute neurosis and dysthymic 
disorder.  The Veteran was described as being mentally 
dysfunctional, due to symptoms of hostility, irritability, 
flashbacks and nightmares related to the war, tearfulness, 
sadness, depression, poor control of emotions, insomnia, 
occasional auditory hallucinations, isolation, feeling 
rejected by his family, and poor relational skills.  The 
examiner provided diagnoses of dysthymic disorder and PTSD, 
and assigned a Global Assessment of Functioning (GAF) Score 
of 41-50 percent.

Notably, GAF is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Richard v. Brown, 
9 Vet. App. 266 (1996) citing Diagnostic and Statistical 
Manual of Mental Disorders, 4th ed. 1994) (DSM- IV).  Rating 
agencies are charged with the responsibility of being 
thoroughly familiar with DSM- IV in order to apply the 
general rating criteria for rating mental disorders.  
38 C.F.R. § 4.130.

Under DSM-IV, GAF scores ranging between 61 and 70 are 
assigned when there are some mild symptoms (e.g., depressed 
mood and mild insomnia), or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but when the 
individual is functioning pretty well and has some meaningful 
interpersonal relationships.

GAF scores ranging between 51 and 60 are assigned when there 
are moderate symptoms (like flat affect and circumstantial 
speech, and occasional panic attacks), or moderate difficulty 
in social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).

GAF scores ranging between 41 and 50 are assigned when there 
are serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting), or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).

GAF scores ranging between 31 and 40 are assigned when there 
is some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family and is unable 
to work).

However, a VA C&P examination report in August 2003 indicated 
opinion that the Veteran's fee-based psychiatrist's diagnosis 
of schizophrenia was not supported by clinical findings of 
psychotic symptomatology, and that the appropriate diagnosis 
was dysthymia.  Notably, a diagnosis of dysthymia was first 
offered on VA C&P examination in October 1999, which did not 
have benefit of review of the claims folder.  The examiner 
assigned a GAF Score of 60, which is consistent with a 
moderate impairment of the Veteran's psychological, social, 
and occupational functioning.

Similar assessments have been provided by VA C&P examiners in 
November 2004 and February 2007.  In the latter report, the 
VA examiner opined that the Veteran's service-connected 
dysthymic disorder did not impair his employability.  
Additional evidence includes a private psychiatric 
examination in November 2001 which provided a GAF score of 
82.

On review of all of this evidence, the Board finds an overall 
lack of explanation given by VA C&P examiners regarding a 
change in the Veteran's diagnosis of service-connected 
depressive neurosis to dysthymia beginning in 1999.  
Furthermore, the VA C&P examiners do not explain how the 
service-connected disorder improved from being moderately 
severe to severe in degree in the late 1970's to moderately 
disabling in 1999, which is the approximate time period the 
VA fee-based psychiatrist's records reflect that the Veteran 
had an exacerbation of psychiatric symptoms.

The Board notes that the probative value of a medical opinion 
is lessened when a medical opinion does not provide a 
supporting analysis that Board can weigh against contrary 
opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  
On this record, the Board has insufficient medical evidence 
explaining the VA C&P examiners' change in diagnosis of the 
Veteran's service-connected psychiatric disorder, the 
symptomatology associated with this disorder, and the finding 
an improvement in this disorder at a time when the Veteran's 
treating VA fee-based psychiatrist found a worsening of the 
disorder.

In sum, the Board cannot separately discern from the record 
the effects of the service-connected psychiatric disorder 
(the diagnosis of which is unclear) from the other 
psychiatric diagnoses of record, as it is simply impossible.  
Notably, the VA fee-based examiner's undated psychiatric 
assessment attributed the Veteran's GAF score of 41 to 50 
percent to be attributable to diagnoses of dysthymic disorder 
(which is conceded by the RO as service-connected) and PTSD 
(which has been related to war experiences in a known combat 
Veteran).  The Board, therefore, with attribute all current 
manifestations of the Veteran's psychiatric disorders to the 
service-connected psychiatric disorder, however properly 
diagnosed.  Mittleider, 11 Vet. App. 181, 182 (1998)

In the Board's opinion, reasonable doubt exists as to whether 
the Veteran's service-connected disabilities, in total, 
render him unable to secure or follow substantially gainful 
employment.  Notably, the Veteran has compensable service-
connected disabilities interfering with his psychiatric, 
auditory, endocrine and musculoskeletal systems.  His 
combined 70 percent rating, in and of itself, is indicative 
of significant employment impairment.  

The VA audiologist in 2007 opined that the totality of the 
Veteran's service-connected disabilities render him unable to 
secure or follow substantially gainful employment.  There is 
conflicting medical evidence regarding whether the Veteran's 
service-connected psychiatric disorder, when considered 
alone, renders him unable to secure or follow substantially 
gainful employment.  

Of importance, the record reflects that the Veteran retired 
early from a long period of stable employment at the same 
time he had a documented exacerbation of psychiatric 
symptoms.  It is important to note that the more recent VA 
C&P examinations reflect the Veteran's current state of 
disability in a non-working environment, with one of the 
Veteran's prominent features of psychiatric disability shown 
to be a poor tolerance to stress. 

The Board finds as persuasive the opinion from the Veteran's 
VA fee-based psychiatrist who has deemed the Veteran 
unemployable due solely to his service-connected disability, 
as he has had the opportunity to observe and treat the 
Veteran over many therapy sessions since 1998.  Additionally, 
the finds opinion from the VA audiologist in 2007 favoring 
this claim.  Addressing this matter in a practical manner, 
and considering the compensable service-connected impairments 
involving the Veteran's psychiatric, auditory, endocrine and 
musculoskeletal systems, the Board resolves reasonable doubt 
in favor of the Veteran by finding that his service-connected 
disabilities render him unable to secure or follow 
substantially gainful employment.  38 U.S.C.A. § 5107.  The 
appeal, therefore, is granted.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  
ORDER

Entitlement to TDIU is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


